United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3802
                                   ___________

Teri Louise Graves, as Trustee for the *
Heirs of James Robert Graves,          *
                                       *
              Appellant,               *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
County of Beltrami; David Fallis,      * District of Minnesota.
individually; William J. Siems,        *
individually; Randy W. Posner,         * [UNPUBLISHED]
individually; Randy Fitzgerald;        *
individually; John Does I-X,           *
individually,                          *
                                       *
              Appellees.               *
                                  ___________

                          Submitted: November 6, 2000
                              Filed: November 14, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       When the Beltrami County Sheriff’s Department learned of an underage-drinking
party at a home on a peninsula extending into Turtle Lake, several officers responded.
Using dogs, they pursued party-goers to test them for alcohol consumption and, if
appropriate, to arrest them. Some of the party-goers fled into the nearby woods, and
18-year-old party-goer James Graves fled into the lake. The officers left the scene, and
Graves drowned.

       Teri Graves, trustee for Mr. Graves’s heirs, sued under 42 U.S.C. § 1983 and
brought a state-law negligence cause of action in federal court. The district court1
dismissed the complaint under Federal Rule of Civil Procedure 12(b)(6), concluding
that the federal claim against the officers was barred by qualified immunity, the state
claim against the officers was barred by official immunity, and the county was not
liable because its officers were not liable. Ms. Graves appeals.

       Having reviewed the district court's decision de novo, see Stanbury Law Firm
v. IRS, 221 F.3d 1059, 1061 (8th Cir. 2000) (per curiam) (standard of review), we
affirm the dismissal of the federal claim against the officers for the reasons stated by
the district court. Cf. S.S. v. McMullen, 225 F.3d 960 (8th Cir. 2000) (en banc). Ms.
Graves acknowledges that she did not assert a section 1983 claim against the county,
and we agree that one is not stated by the allegations in her complaint. See Monell v.
Department of Soc. Servs., 436 U.S. 658, 694 (1978) (municipal liability premised on
official policy or custom which causes injury). We also affirm the court’s dismissal of
the state-law negligence claim against the officers, see Starks v. City of Minneapolis,
6 F. Supp. 2d 1084, 1087 (D. Minn. 1998) (Minnesota doctrine of official immunity for
discretionary acts), and against the county, see Olson v. Ramsey County, 509 N.W.2d
368, 372 (Minn. 1993) (when municipal employee enjoys official immunity, so does
municipality).

      Accordingly, we affirm the judgment of the district court.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-